DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunji et al. (US 10,988,105).

Regarding claim 1, Gunji et al. discloses A pop-up hood apparatus for a vehicle comprising: 
a hood (11; Gunji et al.) configured to close an opening section (open space of motor room; Gunji et al.) of an external section of a vehicle body (CFig.1; Gunji et al.); 
a hood lock mechanism (c.3, l.48; Gunji et al.) configured to fix a substantially central section of the hood in a vehicle width direction to a side of a vehicle body; 
an actuator (7,72; Gunji et al.) configured to displace the hood upward together with the hood lock mechanism in a case a predetermined condition is satisfied; and 
an auxiliary support section (17; Gunji et al.) configured to support a side edge portion of the hood from below in a case the hood is displaced upward according to an actuation of the actuator, wherein the auxiliary support section comprises: 
a load receiving block (18; Gunji et al.)  configured to support the side edge portion of the hood from below; 
a first biasing member (any unit, spring force, c.10, l.49; Gunji et al.) configured to bias the load receiving block upward; 
a displacement restricting member (slot, 17c; Gunji et al.)  configured to restrict upward displacement of the load receiving block from an initial position against a biasing force of the first biasing member; and 
a restriction releasing section (21; 42; Gunji et al.) configured to release upward displacement restriction of the load receiving block by the displacement restricting member according to upward displacement of the hood lock mechanism, and the displacement restricting member is configured to be displaceable to a position at which the displacement restricting member abuts a lower surface of the load receiving block in a case the load receiving block that has been released the upward displacement restriction is displaced upward by a predetermined amount or more.

Regarding claim 2, Gunji et al. discloses The pop-up hood apparatus for a vehicle according to claim 1, wherein the predetermined condition is a condition of determining that there is in an emergency (c.1, l.10; Gunji et al.).

Regarding claim 3, Gunji et al. discloses The pop-up hood apparatus for a vehicle according to claim 1, comprising a second biasing member (Fig.1 two instances, left right; Gunji et al.) configured to displace the displacement restricting member in between the vehicle body and the lower surface of the load receiving block in a case the load receiving block that has been released the upward displacement restriction is displaced upward at the predetermined amount or more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gunji et al. (US 10,988,105) in view of Hirata (US 2007/0074919).  

Regarding claim 7, The pop-up hood apparatus for a vehicle according to claim 1, wherein a stopper rubber that is configured to abut the lower surface of the hood is provided on an upper section of the load receiving block in a state in which the load receiving block is at an initial position.
Gunji et al. does not disclose: a stopper rubber that is configured to abut the lower surface of the hood is provided on an upper section of the load receiving block in a state in which the load receiving block is at an initial position.
Hirata teaches a stopper rubber that is configured to abut the lower surface of the hood is provided on an upper section of the load receiving block in a state in which the load receiving block is at an initial position.
 for the purpose of guiding the hood.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Gunji et al.  with a stopper rubber that is configured to abut the lower surface of the hood is provided on an upper section of the load receiving block in a state in which the load receiving block is at an initial position.
 as taught by Hirata for the expected benefit of guiding and quieting hood operation.  

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record does not disclose lever and locking protrusion structure. There is not motivation to make a modification without the use of impermissible hindsight to achieve a fully functioning apparatus as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675